OPINION OF THE COURT
Per Curiam.
*122Michael J. Garson has submitted an affidavit dated April 22, 2008, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Garson was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on April 26, 1972.
Mr. Garson avers that his resignation is freely and voluntarily tendered, that he has not been subjected to coercion or duress, and that he is fully aware of the implications of submitting a resignation, including being barred from seeking reinstatement for at least seven years.
Mr. Garson is aware that he is the subject of an investigation by the Grievance Committee into allegations that he possessed a forged instrument, to wit, a power of attorney, with knowledge that it was forged and with intent to defraud, deceive, or injure another. He acknowledges that if charges were predicated upon said allegations, he would be unable to defend himself on the merits. Mr. Garson has pleaded guilty to criminal possession of a forged instrument in the third degree, in violation of Penal Law § 170.20, a class A misdemeanor.
Mr. Garson’s resignation is submitted subject to any application that may be made by the Grievance Committee for the Second and Eleventh Judicial Districts for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of the Court to make such an order and is aware that any order issued pursuant to the statute may be entered as a civil judgment against him. Mr. Garson specifically waives the opportunity to be heard in opposition as afforded pursuant to Judiciary Law § 90 (6-a) (f).
The Grievance Committee recommends acceptance of the proffered resignation. Inasmuch as it conforms with all pertinent court rules, the resignation of Michael J. Garson is accepted and, effective immediately, he is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, PJ., Rivera, Spolzino, Skelos and Ritter, JJ, concur.
Ordered that the resignation of Michael J. Garson is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Michael J. Garson is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
*123Ordered that Michael J. Garson shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Michael J. Garson is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Michael J. Garson has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the resignor shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).